DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 29, 2021, has been received and entered.  The amendment to the claims has overcome the rejection under 35 USC 112, second paragraph and the claim objection(s), therefore.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29, 2021, was filed after the mailing date of the Office Action on September 29, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 65-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 5, 2019.
Claims Status and Withdrawn Claims Without Traverse
Claims 1-46 are canceled.  Claims 47-66 are pending.  Claims 47-53, 56-60, and 62 are as previously presented; claims 54-55, 61, and 63-64 are currently amended; and claims 65-66 are withdrawn claims but claim 66 is withdrawn-currently amended.  	

Claims 47-64 are presented for reconsideration on the merits.
		
		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47-64 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Burja et al (US 2013/0344546A1 as cited on enclosed PTO-892 Form) in view of WO 98/49904 (WO) (as cited on IDS of July 31, 2017 as ref. B13 under Foreign Documents) and as evidenced by Applicants’ Appendix filed with the response of November 24, 2019, of record, showing the ATCC deposit of Aurantiochytrium limancinum strain SR21.
Claims are drawn to feedstuff comprising Labyrinthulea biomass, fish oil, and fish meal. Also the feedstuff contains fat, protein and omega-3s. These constituents are contained therein in varied percentage amounts by weight of the feedstuff.
Burja et al teach a composition such as a feedstuff that comprise biomass or cells of Labrinthulea that provide PUFAs (polyunsat. Fatty acids) such as omega-3s, like DHA and EPA that can be purified, see [0004], all lines.  Also, see [0320], lines 1-2 and line 13, which teach an aquaculture feedstuff that comprises the biomass or cells of Labyrinthulea, disclosed at [0291], lines 7-10 and at page 31, Table 5, see all line and line 15, wherein Schizochytrium limacinum MYA-1381 is disclosed to be present in am amount of 23-40 grams per liter of biomass and showing that omega-3s are contained 
 WO teaches a fish feed at page 9, all lines which comprises fish oil  present in an amount of 1-10% by weight of the feedstuff, see bridging pages 4-5, lines 30-33 and 1-5, respectively.  Also meal (e.g. fish meal) is present in amounts between 8 to about 47% by weight of the feedstuff, see page 9, all lines.  Fat content of the feedstuff is disclosed to be about 35% by weight, see Table at page 12, col. 7, wherein Feed A-E comprise about between 34-35% by weight of the feedstuff.  However, the amount of fat can be up to 50% by weight, see page 2, lines 11-12. Also, the fish feedstuff can contain protein, see page 3, line 16.
Appendix filed November 24, 2019, with the response shows evidence that Aurantiochytrium limacinum strain SR21 has the deposited name of Schizochytrium limacinum, and this is as disclosed by Table 5, at line 14, on page 31, of the US 2013/0344546A1 reference, Burja et al. 
The claims differ from Burja et al in that fish oil and fish meal are not present in the percentage amounts as instantly claimed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the biomass of Burja et al with 
The increased fatty acid concentration and protein provided by the combination of the three main ingredients of biomass containing omega-3s, fish oil and protein of the fish meal as well as the fat content of the biomass and fish oil would have been expected to provide the successful and predictable result of increasing fish productivity in aqualcultural farming environs.  
To formulate the disclosed composition having the percentage weight amounts and ratios as claimed is a matter of routine optimization by those of skill in the art.  One of skill in the art would have been motivated to combine these well-known ingredients together to provide a feedstuff.
The nutritional benefits are well-known to one of ordinary skill in the art.  Each of the claimed features as discussed above are taught or suggested by the cited prior art combination.  The evidence in the Appendix, presented of record, clearly shows that Aurantiochytrium limacinum SR21 is disclosed by Burja et al as the biomass contemplated by the disclosed compositon of Burja et al.  Applicants have not shown unexpected successful results for the composition as claimed.  Each of the ingredients and the percentage amounts thereof are clearly taught or suggested by the cited prior art.  In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.
Response to Arguments
	Applicant's arguments filed January 29, 2020, have been fully considered but they are 	not persuasive. The argument that no unexpected result is obtained by the combination of the cited prior art and that Applicants’ claimed invention does provide unexpected successful result because .  
The argument regarding that the growth of animals was not recognized as being result effective with the combined levels of components as claimed is noted, but the cited prior art combination did recognize using biomass as feedstuffs, see [0050] and [0053], all lines of Burja and teachings noted above of Nissinen et al, clearly disclosing fish oil and fish meal in fish food.  Nissinen et al also disclosed the same required amount of oil in the fish food and stated it is preferable.  While the amount of fish meal is higher than what is required by Applicants claimed feed composition, one of skill in art would have expected that higher amount of animal meal is desirable because it is cheaper than the fish oil and 
Also, the Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. 
If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the previously enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
No claims are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651